Structured Products Corp. 390 Greenwich Street New York, New York 10013 October 28, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Filing Desk Re: Structured Products Corp. Amendment No. 3 to Form S-3 Registration Statement File No:333-189068 Ladies and Gentleman, On behalf of Structured Products Corp., the undersigned hereby requests thatthe effective date of Amendment No. 3 to the above-referenced Form S-3 Registration Statement be accelerated to5 p.m. on October 30, 2013, or as soon thereafter as practicable. The registrant acknowledges that (1) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3) the registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Structured Products Corp. By:/s/ Stanley Louie Name:Stanley Louie Title:Vice President, Finance Officer
